DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: limiting module and force-limiting element in claim 1 and reminder element in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitations “limiting module” and “reminder element” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limiting module acts to “remind a user whether a tapping force exceeds a set force range”.  This appears to be done by the reminder device, which is part of the limiting module (see claim 3), however, the Specification does not describe any structure by which this “reminding a user” is accomplished.  The Specification and claim 3 recite the reminder may be “to emit light or sound”, however, the Specification and Drawings describe/show no structure by which light may be emitted or sound may be made.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 19, 23, 27, 36, 37, 41, and 42, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier (CH 408541).
	Regarding these claims Maier teaches:
1. A force-limiting and damping device comprising: 3a body (24), being an elongated shaft and having 4a front end (Fig 13); 5a rear end (right; Fig 13); 6a connecting segment (24) formed on and protruding from the front 7end of the body and having 8a top side (Fig 13); 9a bottom side; 10an external surface; and 11a mounting hole formed through the top side and the 12bottom side of the connecting segment (all clearly seen in Fig 13); and 13a holding segment (25) formed on the rear end of the body and being 14opposite the connecting segment (Fig 13); 15a tapping element (22) connected to the body to move relative to the 16connecting segment and having 17a mounting segment movably connected to the mounting hole of 18the connecting segment (Fig 13); 19a tapping segment (left end of 22) disposed on an end of the mounting segment 20below the connecting segment; and 21a fixing segment (2) connected to the mounting segment and 22abutting the connecting segment; 23a shock-absorbing element (3) mounted on the mounting segment and abutting the connecting segment of the body and the tapping segment of the 27tapping element (Fig 13); and a limiting module (23+threads on which it is mounted) mounted between the body and the tapping element to 3remind a user whether a tapping force exceeds a set force range of the 4force-limiting and damping device when tapping (is capable of) and having a force-limiting 5element (23) mounted between the mounting segment and the connecting segment to 6provide a force-limiting reminder effect and a damping effect to the user (is capable of; visual reference of displacement of tapping element).  
1015. The force-limiting and damping device as claimed in claim 1, 11wherein the force-limiting element is slidably mounted on the mounting 12segment (Fig 13).  
2219. The force-limiting and damping device as claimed in claim 15, 23wherein the force-limiting element is securely mounted on the positioning seat and is disposed below the sleeve element at a spaced interval (Fig 13).  
1023. The force-limiting and damping device as claimed in claim 15, 11wherein the force-limiting element is securely mounted on the sleeve element 12and is disposed above the positioning seat at a spaced interval (Fig 13).  
2227. The force-limiting and damping device as claimed in claim 1, 23wherein the force-limiting element is securely mounted on the mounting segment (Fig 13).  
2236. The force-limiting and damping device as claimed in claim 1, 23wherein the force-limiting element is mounted on the mounting segment between the fixing segment and the connecting segment (Fig 13).  
3437. The force-limiting and damping device as claimed in claim 1, wherein the tapping segment of the tapping element is a spheroid or is flat, 3axe-like, curved or tapered (Fig 13).  
741. The force-limiting and damping device as claimed in claim 1, 8wherein the limiting module has 9a sleeve element disposed at the bottom side of the connecting segment 10and located at one side of the mounting segment; and 11a positioning seat disposed on the tapping segment below the sleeve 12element at a spaced interval (Fig 13).  
1342. The force-limiting and damping device as claimed in claim 1, 14wherein the limiting module has 15a sleeve element disposed at the bottom side of the connecting segment 16and annularly arranged around an external surface of the mounting segment; 17and 18a positioning seat disposed on the tapping segment and annularly 19arranged around the external surface of the mounting segment below the sleeve 20element at a spaced interval  (Fig 13).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see Form PTO-892.  Richelsoph and Shih are cited as teaching similar structure as the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723